                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                     EASTERN DIVISION
                             Criminal No. 4:96-CR-12-lBO
                               Civil No. 4:16-CV-15-BO



Terence Christopher Harris,                 )
                                            )
                      Petitioner,           )
                                            )
      v.                                    )                      ORDER
                                            )
United States of America,                   )
                                            )
                      Respondent.           )



        Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing §

2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule

5, Rules Governing § 2255 Proceedings, or to make such other response as appropriate to the

above-captioned§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) da

of the filing of this order.

        SO ORDERED.        This~ of J~uary, 2019.
